 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SUZANNE Y. BADAWI, Cal. Bar No. 194692
 3 sbadawi@sheppardmullin.com
   333 South Hope Street, 43rd Floor
 4 Los Angeles, California 90071-1422
   Telephone: 213.620.1780
 5 Facsimile: 213.620.1398

 6 Attorneys for Defendant
     GEICO General Insurance Company
 7
     DREYER BABICH BUCCOLA WOOD CAMPORA, LLP
 8 Christopher W. Wood, Cal. Bar No. 193955
     cwood@dbbwc.com
 9 Kelsey J. Fischer, Cal. Bar No. 292262
     kfischer@dbbwc.com
10 20 Bicentennial Circle
     Sacramento, CA 95826
11 Telephone: 916.379.3500
     Fax: 916.379.3599
12
     Attorneys for Plaintiff
13 JOSEPH CHO

14
                           UNITED STATES DISTRICT COURT
15
         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
16
     JOSEPH CHO,                                Case No. 2:18-CV-00607-TLN-CKD
17
                  Plaintiff,                    The Hon. Troy L. Nunley
18                                              Courtroom 2
           v.
19                                              ORDER RE JOINT STIPULATION
   GEICO GENERAL INSURANCE                      TO CONTINUE HEARING ON
20 COMPANY,                                     GEICO’S MOTION FOR
                                                SUMMARY JUDGMENT
21                Defendants.
                                                [Filed concurrently with Joint
22                                              Stipulation]
23                                              Action Filed: March 21, 2018
24

25         Defendant GEICO General Insurance Company (“GEICO”) and Plaintiff
26 Joseph Cho (“Plaintiff”) filed a Stipulation to Continue the Hearing on GEICO’s

27 Motion for Summary Judgment, or Alternatively, Motion for Partial Summary

28 Judgment, currently scheduled to be heard on August 22, 2019.
                                            -1-                          2:18-CV-00607-TLN-CKD
                      ORDER RE JOINT STIPULATION TO CONTINUE HEARING ON GEICO’S MOTION FOR
                                                                       SUMMARY JUDGMENT
 1         After considering the Stipulation and all other matters presented to the Court,
 2 IT IS HEREBY ORDERED THAT:

 3         1.    Pursuant to the parties’ Joint Stipulation filed on July 23, 2019, the
 4 hearing on defendant GEICO’s Motion for Summary Judgment, or Alternatively,

 5 Motion for Partial Summary Judgment, currently scheduled to be heard on August

 6 22, 2019 is continued to September 19, 2019. at 2:00 p.m. The deadline for filing

 7 the opposition and reply papers is per the Federal Rules based on the new hearing

 8 date.

 9 Dated: July 24, 2019

10

11                                                   Troy L. Nunley
12                                                   United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-                             2:18-CV-00607-TLN-GGH
                     ORDER RE JOINT STIPULATION TO CONTINUE HEARING ON GEICO’S MOTION FOR
                                                                      SUMMARY JUDGMENT
